Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING VUL-ECV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated June 20, 2008, to the Prospectus Dated June 20, 2008 This Supplement adds certain information to your Prospectus, dated June 20, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 18 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 148778 Page 1 of 2 June 2008 The following information is added to Appendix B of the prospectus: Fund Name I nvestment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 148778 Page 2 of 2 June 2008 ING VUL-ECV A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Is issued by Security Life of Denver Insurance Company. Is returnable by you during the free look period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. Are subject to specified fees and charges. The Policys Account Value Is the sum of your Separate Account, Guaranteed Interest Division and Loan Division values. Has no guaranteed minimum value for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. Is subject to specified fees and charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Death Benefit Option 1  the Base Death Benefit is the greater of the amount of your base insurance coverage or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2  the Base Death Benefit is the greater of the amount of your base insurance coverage plus the Account Value or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3  the Base Death Benefit is the greater of the amount of your base insurance coverage plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Are equal to the Base Death Benefit plus any rider benefits minus any outstanding loan and accrued but unpaid loan interest, accelerated benefit lien plus accrued lien interest and unpaid fees and charges. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 83 , for further information about the amount of compensation we pay. Fund Managers Funds managed by the following investment managers are available through the policy: AllianceBernstein, L.P. BAMCO, Inc. BlackRock Investment Management, LLC Capital Research and Management Company Columbia Management Advisors, LLC Directed Services LLC Evergreen Investment Management Company, LLC Fidelity Management & Research Co. Ibbotson Associates ING Clarion Real Estate Securities L.P. ING Investment Management Advisors, B.V. ING Investment Management Co. J.P. Morgan Investment Management Inc. Julius Baer Investment Management, LLC Legg Mason Capital Management, Inc. Lehman Brothers Asset Management LLC Marsico Capital Management, LLC Massachusetts Financial Services Company Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) Neuberger Berman, LLC Neuberger Berman Management Inc. OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING VUL-ECV variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is June 20, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 57 The Policys Features and Benefits 3 Termination of Coverage 66 Factors You Should Consider Before TAX CONSIDERATIONS 69 Purchasing a Policy 6 Tax Status of the Company 69 Fees and Charges 8 Tax Status of the Policy 70 THE COMPANY, THE SEPARATE Diversification and Investor Control Requirements 70 ACCOUNT AND THE GUARANTEED Tax Treatment of Policy Death Benefits 71 INTEREST DIVISION 15 Distributions Other than Death Benefits 71 Security Life of Denver Insurance Company 15 Other Tax Matters 73 The Investment Options 17 ADDITIONAL INFORMATION 76 DETAILED INFORMATION ABOUT General Policy Provisions 76 THE POLICY 21 Distribution of the Policy 83 Underwriting 22 Legal Proceedings 86 Purchasing a Policy 23 Financial Statements 87 Fees and Charges 28 APPENDIX A A-1 Death Benefits 34 APPENDIX B B-1 Additional Insurance Benefits 42 MORE INFORMATION IS AVAILABLE BACK COVER Account Value 54 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully: Term Page Term Page Account Value 54 Net Account Value 4 Accumulation Unit 55 Net Premium 3 Accumulation Unit Value 55 Policy Date 23 Base Death Benefit 1 Segment 35 Death Benefit Proceeds 41 Separate Account 17 Guaranteed Interest Division 21 Separate Account Value 55 Guaranteed Interest Division Value 21 Subaccounts 17 Loan Division 57 Surrender Value 5 Loan Division Value 57 Total Death Benefit 45 Monthly Processing Date 29 Valuation Date 55 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
